Citation Nr: 1017525	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to 
December 1946.  The appellant seeks surviving spouse 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to special monthly pension 
on the basis of the need for regular aid and attendance of 
another person.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Although the appellant is living in a retirement home, her 
conditions do not render her so helpless as to be in need of 
regular aid and attendance.  She is independent in self-care 
and activities of daily living.  


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
for the regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension 

The appellant seeks special monthly pension based upon the 
need for regular aid and attendance.  Special monthly pension 
at the aid and attendance rate is payable when the appellant 
is helpless or so nearly helpless that she requires the 
regular aid and attendance of another person.  To establish a 
need for regular aid and attendance, the appellant must be 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. 
§§ 3.351(b)-(c), 3.352(a) (2009). 

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the appellant is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the appellant is so 
helpless as to need regular aid and attendance, not constant 
need.  Determinations that the appellant is so helpless as to 
need regular aid and attendance will not be based solely upon 
an opinion that the appellant's condition requires the 
appellant to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).  The appellant must be unable to perform one of the 
enumerated disabling conditions, but the appellant's 
condition does not have to present all of the enumerated 
disabling conditions.  Turco v. Brown, 9 Vet. App. 222 
(1996). 

The criteria for determining whether an appellant is in need 
of the aid and attendance of another person may be met if she 
is bedridden.  Bedridden is defined as a condition that, 
through its essential character, actually requires that the 
appellant remain in bed.  The fact that an appellant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of her household 
will not prevent the granting of the additional allowance.  
38 C.F.R. § 3.352.  

The record reflects that the appellant has been diagnosed 
with non-Hodgkin's lymphoma, lower back and sciatic nerve 
pain, peripheral neuropathy of the bilateral feet, 
hyperthyroidism, chronic renal failure, hypertension, 
emphysema, osteoarthritis of the cervical spine, fracture of 
the cervical spine, spinal stenosis, osteoporosis, 
hypothyroid secondary to treatment for hyperthyroidism, 
stress fracture of the right ankle and foot, gastroesophageal 
reflux disease, hiatal hernia, heart murmur, claudication, 
and urinary incontinence.  

A February 2005 medical statement from a private physician 
for consideration of aid and attendance found the appellant 
to have decided curvature of the spine as well as stenosis, 
bulging discs, non-Hodgkin's lymphoma, neuropathy of both 
feet, hyperthyroid, two stress fractures, and chronic renal 
failure.  The appellant reported that she was unable to stand 
or cook without her right leg going numb and her right knee 
giving way.  She stated that she had to sit down to bathe 
and/or dress and that she had difficulties drying herself off 
and dressing herself.  She complained that she could not walk 
any distance or at any pace due to her emphysema.  

In a March 2005 letter, a private physician stated that she 
currently treated the appellant for hypertension, peripheral 
neuropathy, chronic renal failure, lower back and sciatic 
nerve pain, emphysema, hypothyroid secondary to treatment for 
hyperthyroidism, and osteoarthritis.  She reported that the 
appellant had received recent treatment by orthopedic 
physicians for stress fracture of the right ankle and foot 
and that she also had received treatment for her recurrence 
of non-Hodgkin's lymphoma.  The physician's prognosis was 
that the appellant's medical issues would be treated so that 
she would be able to live in a fairly normal manner although 
unable to operate as in the past.  She reported that the 
appellant was having difficulty with routines such as bathing 
and dressing herself or standing and walking for distances.  
She stated that these activities were becoming distinctly 
more challenging when compared to the appellant's condition 6 
months previously.  The physician found that moving the 
appellant to a setting of assisted care would very much be to 
her advantage.  

A May 2005 facility statement from the personal care home 
confirmed that the appellant was currently a resident there 
and had been living there since May 2005.  The personal care 
home also reported that a licensed health care professional 
was on staff at the home 24 hours a day.

On examination for aid and attendance in July 2005, the 
appellant had a steady gait and reported being able to 
ambulate and stand for short distances and periods of time.  
She stated that she was in bed for 8 to 10 hours a day.  She 
was living in a retirement center.  She described a typical 
day as waking up and having breakfast in the dining room or 
in her room and then attending an exercise class.  She 
reported that all her meals were prepared and served to her 
daily.  She stated that she was able to drive herself to her 
daily appointments.  She complained that at night, she was 
unable to get in and out of the bathtub and instead had to 
shower with access to a shower chair.  The examiner found 
that the appellant was not totally blind, bedridden, or 
permanently confined to her home or immediate area.  She was 
found to be competent, able to leave home for short distances 
unattended, and physically and mentally able to protect 
herself in a daily environment.  The examiner also found that 
the appellant could independently dress or undress, walk 
unassisted, attend to the wants of nature, and keep herself 
clean.  

At an August 2008 aid and attendance examination, the 
appellant had a stable gait with assistance and walked with a 
cane.  She was not accompanied by an attendant.  She stated 
that she was in bed for 8 hours a day.  She described her 
daily activities as having her meals brought to her at the 
home, participating in some computer and painting classes 
within walking distance of the home, and driving short 
distances in the town to the bank and beauty shop.  The 
examiner noted that the appellant's lower jaw deterioration 
and subsequent surgeries had caused physical, emotional, and 
financial hardships.  He stated that her peripheral 
neuropathy contributed to loss of balance and pain, including 
difficulty sleeping.  He also noted that the appellant's 
urinary incontinence was worsening and that it complicated 
daily activities.  However, the examiner found that the 
appellant was not totally blind, bedridden, or permanently 
confined to her home or immediate area.  She was found to be 
competent, able to leave home for short distances unattended, 
and mentally but not necessarily physically able to protect 
herself in a daily environment.  The examiner also found that 
the appellant could independently dress or undress, walk 
unassisted, attend to the wants of nature, and keep herself 
clean.    

The associated records of treatment do not demonstrate that 
the appellant is bedridden.  There is no evidence 
demonstrating that the appellant has corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less.  The appellant 
therefore does not meet the criteria of blindness, or near 
blindness, and is not found to be bedridden.    

Regarding the criteria of confinement to a nursing home due 
to mental or physical incapacity, although the evidence shows 
that the appellant has been living in a retirement home since 
May 2005, there is no evidence that she is permanently 
confined to her home or immediate area or has required 
assistance with most of her basic activities of daily living.  
The March 2005 private physician reported that the appellant 
was having difficulty with routines such as bathing and 
dressing herself or standing and walking for distances, but 
she did not find that the appellant required regular 
assistance with those activities.  Moreover, in her July 2005 
and August 2008 aid and attendance examinations, the 
appellant reported being able to attend exercise, computer, 
and painting classes that were located a short distance from 
her home.  She also stated that she was able to drive short 
distances to her daily appointments.  Even though the 
appellant complained that she was unable to get in and out of 
the bathtub and instead had to use the shower with access to 
a shower chair, there is no evidence that the appellant 
required additional assistance with bathing herself.  
Furthermore, the appellant has been determined to be 
competent, able to leave home for short distances unattended, 
and at least mentally able to protect herself in a daily 
environment.            

Additionally, the Board finds that the appellant does not 
meet the criteria to establish a factual need for aid and 
attendance of another person.  Significantly, the appellant 
is able to walk without aid, dress and groom herself, bathe 
herself, travel, and attend to the needs of nature 
independently.  Although the August 2008 aid and attendance 
examiner reported that the appellant's urinary incontinence 
was worsening and complicated her daily activities, he still 
concluded that the appellant was able to attend to the needs 
of nature independently.      

The appellant does not meet the criteria for entitlement to 
special monthly pension based upon the need for the regular 
aid and attendance of another person.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
provisions regarding VA's duties to provide notice and 
assistance to claimants have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534 (2002). 




ORDER

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance of another person is 
denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


